Citation Nr: 0704982	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUE

Entitlement to increased special monthly compensation (SMC) 
based on the need for the regular aid and attendance of 
another person.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1949 
to October 1952.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
RO.  

The veteran appeared at the RO for a hearing before the 
undersigned Veterans Law Judge (VLJ) in January 2006.  

During that hearing, the VLJ granted a motion of the 
representative for advancement of the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2006).  

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in April 2006.  

The veteran's service representative submitted an Informal 
Hearing Presentation (IHP) in November 2006 that enclosed 
additional evidence pertinent to the claim on appeal, with a 
waiver of initial RO jurisdiction.  The Board has accepted 
this evidence for inclusion in the record.  See 38 C.F.R. § 
20.800.  

The IHP cited hereinabove expressed disagreement with a July 
2006 RO rating decision that granted entitlement to SMC at 
the "N" rate effective on May 25, 2005.  Specifically, the 
IHP objected to the effective date assigned.  The RO has not 
issued a Statement of the Case (SOC) on this issue.  However, 
since the Board's action below grants SMC at a rate higher 
than the "N" rate the objection raised in the IHP is moot, 
and a Manlincon remand for issue of an SOC is not required.  



FINDINGS OF FACT

1. All notification action and development action needed to 
fairly adjudicate the issue herein decided has been 
accomplished.  

2.  The service-connected disability picture currently is 
shown to more nearly approximate that of loss of both bowel 
and bladder control.  

3.  The veteran already is shown to have been adjudicated as 
experiencing loss use of both lower extremities at the knee 
level and loss of bladder control due to service-connected 
disability; a separately ratable helpless due to loss of 
bowel and bladder control due to service-connected disability 
in now demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rate of 
special compensation above the N rate based on loss of use of 
both lower extremities at the knee level and a separate 
helpless due to loss of both bowel and bladder control are 
met.  38 U.S.C.A. § 1114(r)(1) (West 2002); 38 C.F.R. §§ 
3.350, 3.351, 3.352 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the Board's fully favorable disposition undertaken 
hereinbelow, the Board finds that all notification and 
development action needed to render a fair decision on the 
issue of entitlement to SMC based on the need for the regular 
aid and attendance of another person has been accomplished.  


II.  Factual Background

The veteran has service connection for loss of both lower 
extremities due to familial spastic paraparesis (rated as 100 
percent disabling); a neurogenic bowel (rated as 60 percent 
disabling); a neurogenic bladder with benign prostatic 
hypertrophy (rated as 60 percent disabling); a gunshot wound 
of the upper right arm with contusion of the ulnar and medial 
nerve (rated as 40 percent disabling); a gunshot wound to the 
left thigh with residuals of femoral and sciatic nerve injury 
of the left lower extremity (rated as 40 percent disabling); 
subdeltoid bursitis of the right and left shoulders (each 
rated as 10 percent disabling); and, internal hemorrhoid 
(rated as noncompensable).  

The veteran has already been adjudicated as being entitled to 
special monthly compensation at the N rate based on loss of 
use of both lower extremities at the level preventing natural 
knee action with additional service-connected disability 
independently ratable at 100 percent, effective on May 25, 
2006.  

The veteran's wife submitted a Statement in Support of Claim 
in June 2001 asserting that the veteran was unable to shower 
unless she was present to support him and to wash his back 
and lower extremities.  She also stated that the veteran was 
unable to dress without her assistance.  

A June 2001 letter from Dr. B.P.L., a non-VA physician, 
asserts that the veteran required the assistance of his wife 
in bathing, dressing and activities of living.   Based on 
treating the veteran for over eight years, and based on his 
review of VA and private treatment records, Dr. B.P.L. stated 
that he considered the veteran to be confined to his home due 
to the requirement for round-the-clock assistance from his 
wife.  

The file contains a July 2002 letter by Dr. B.P.L., asserting 
that the veteran needs considerable help dressing and 
undressing and tending to his daily needs.  Further, the 
veteran must wear compression hosiery due to problems with 
deep-vein thrombophlebitis, and he is currently unable to put 
on this hosiery by himself.  

The Substantive Appeal, received in January 2004, asserts 
that he is unable to bathe completely, unable to dress or 
undress without assistance, and unable to make his bed, cook  
meals, do laundry, clean or do any housework, and is 
generally able to perform only very few daily needs and 
chores.  

In January 2004, a VA physician stated that the veteran was 
currently able to dress and undress without assistance, to 
get around unassisted (in a wheelchair), to attend to the 
wants of nature unassisted, and to wash and keep generally 
groomed and presentable without assistance.  The physician 
stated that the veteran was not bedridden, was not restricted 
to his home or immediate premises, and was able to properly 
manage his own financial affairs.  

The file contains a June 2004 letter from Dr. W.R.G., a non-
VA physician, asserting that the veteran suffers from 
multiple medical problems including paraplegia and complete 
loss of bowel and bladder control.  Dr. W.R.G. stated that 
the veteran requires regular aid and attendance.  

VA treatment notes include urology clinic notes showing that 
the veteran has catheterized himself since 1978 for urinary 
retention due to his service-connected neurogenic bladder.  
The clinic notes do not show that the veteran has ever needed 
assistance with the catheter.  

During his January 2006 hearing before the Board, the veteran 
testified that he has no control of his bowel or bladder 
functions.  Typically, he reported soiling his bedding two or 
three times per month, and sometimes having to resort to 
digital manipulation for relief.  He stated that his complete 
paralysis of the legs made it difficult to transfer from his 
bed to his wheelchair without assistance, and impossible to 
safely transfer from the wheelchair to the shower without 
assistance.  

A February 2006 VA social work note stated that the veteran 
was currently living in a one-story house that had been 
adapted to his needs, but the veteran stated that his wife 
had become physically unable to provide the requisite daily 
assistance and that the service of a home health aide may be 
required.  

VA treatment notes dated in April and May 2006 show that the 
veteran was able to drive using adaptive equipment under the 
VA Vehicle Grant Program.  The veteran was noted as able to 
drive, and able to transfer, but not able to load or unload 
the wheelchair without assistance.  

The veteran had a VA examination in May 2006 during which he 
stated that he catheterized himself every three hours round 
the clock; his bowel movements were difficult in that he had 
to manually evacuate himself twice per week if his bowels did 
not move with the help of laxatives.  On a typical day, the 
veteran performed personal hygiene, groomed himself and 
dressed with help.  

The veteran spent most of his time indoors, but occasionally 
rode around the neighborhood and occasionally went out to 
dinner.  The veteran did not need help in adjusting an 
orthopedic or prosthetic appliance and had not lost 
significant visual acuity.  

The examiner stated that the veteran could stand only with 
assistance, and only for a few minutes, which constituted an 
impairment that affected his ability to protect himself from 
the daily environment.  

The examiner also stated that the veteran was unable to 
dress, undress or bathe without assistance.  Specifically, 
the veteran sometimes needed help to put on his socks, but he 
could put his pants on by himself.  The veteran was mobile 
without assistance by using an electric scooter, and was not 
restricted to the house.  

The examiner stated that the service-connected spastic 
paraplegia resulted in loss of use of the sphincter.  This 
prevented chores, shopping, and exercise; there is no impact 
on sports, recreation, traveling or feeding.  The examiner 
noted mild impact on bathing and dressing and moderate impact 
on toileting.  

The veteran filed a letter to the Board in November 2006 
asserting that his legs were totally disabled and that he 
could only lift himself in bed by using a trapeze overhead.  
He cited inability to dress or bathe without assistance.  He 
specifically cited that he had to wear support hose due to 
blood clots and could not put on these stockings without 
assistance.  


II.  Analysis

SMC is payable where a veteran has a service-connected 
disability that renders him so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b). 

The veteran already draws SMC at the N rate.  The question 
before the Board involves whether an increased level of SMC 
should be granted on the basis the veteran's need for regular 
aid and attendance or helplessness.  

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b).  

A veteran whose service-connected disabilities cause him to 
suffer the loss of use of both feet, or to be so helpless as 
to be in need of regular aid and attendance, shall receive 
SMC under the provisions of 38 U.S.C.A. § 1114(l).  See 
38 C.F.R. § 3.350(b).  The veteran's current SMC from June 
13, 1994 to May 25, 2006 was computed on the basis of the L-1 
rate (loss of use of one extremity).  This was increased one 
level to the "M" rate under the provisions of 38 U.S.C.A. 
§ 1114(p).  

A veteran whose service-connected disabilities cause him to 
suffer loss of use of both legs at a level preventing knee 
action with prosthetics in place, or cause him to be so 
helpless as to be in need of regular aid and attendance, 
shall receive SMC under the provisions of 38 U.S.C.A. 
§ 1114(m).  See 38 C.F.R. § 3.350(c).  The veteran's current 
SMC from May 25, 2006 to the present has been computed on the 
basis of the M-2 rate (loss of use of regular knee action).  
This has been increased one level to the "N" rate under the 
provisions of 38 U.S.C.A. § 1114(p).  

However, this veteran is paraplegic, with paralysis of both 
lower extremities together with loss of anal and bladder 
sphincter control as consequent to his service-connected 
neurogenic bladder and neurogenic bowel.  He is therefore 
entitled to the maximum rate under 38 U.S.C.A. § 1114(o) 
through combination of loss of use of both legs and 
helplessness.   See 38 C.F.R. § 3.350(e)(2).  

The Board notes that the requirement for loss of anal and 
bladder sphincter control is met even though "incontinence" 
has been overcome by a strict regimen of rehabilitation of 
bowel and bladder training and other auxiliary measures.  Id.  

Finally, the Board notes that, if any veteran otherwise 
entitled to compensation under subsection (o) is in need of 
regular aid and attendance, then in addition to such 
compensation the veteran shall be paid monthly aid and 
attendance under the provisions of 38 C.F.R. § 1114(r)(1).  
The veteran's disability falls squarely under this provision.  

The Board has considered whether an even higher SMC is 
warranted.  Any veteran in need of a higher level of care 
than provided under the provisions of 38 U.S.C.A. 
§ 1114(r)(1) shall be paid monthly aid and attendance 
allowance under the provisions of 38 U.S.C.A. § 1114(r)(2) if 
VA finds that in the absence of such care the veteran would 
require hospitalization, nursing home care, or other 
residential institutional care.  However, the veteran does 
not assert, and the evidence does not show, that in the 
absence of regular aid and attendance this veteran would 
require hospitalization, nursing home care, or other 
residential institutional care.  



ORDER

An increased rate of special monthly compensation basis on 
separately ratable helpless due to loss of bowel and bladder 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


